                 Case 19-19495-RAM             Doc 62   Filed 12/20/19   Page 1 of 2




     ORDERED in the Southern District of Florida on December 19, 2019.




                                                                Robert A. Mark, Judge
                                                                United States Bankruptcy Court
_____________________________________________________________________________


                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI-DADE DIVISION

  In Re:                                                       Case No. 19-19495-RAM
  LORINIE N. HUERTAS                                           Chapter 13
  SSN: XXX-XX-5197
              Debtor                     /

              ORDER GRANTING MOTION TO EXTEND THE DEADLINE FOR
                          OBJECTING TO DISCHARGE

         THIS CAUSE having come before the court on December 19, 2019 at 10:00 a.m., for a
  hearing on World O World Corporation’s Motion to Extend the Deadline for Objecting to
  Discharge [DE# 39], the Court, having considered the Motion and based upon the record, and
  being duly advised in the premises, it is;
   ORDERED as follows:

         1.      The Motion is GRANTED.

         2.      The deadline for filing an Objection to Debtor’s Discharge pursuant to §727 of
                 the Bankruptcy Code is extended through and including February 3, 2020.
                                                        ###



                                                    1
              Case 19-19495-RAM          Doc 62     Filed 12/20/19    Page 2 of 2




Submitted by:

David Tybor, Esq.
FBN: 57742
Attorney for Debtor
9000 Sheridan Street #95
Hollywood, FL 33024
Tel: 954-678-8354
Fax: 305-873-8679
david@GTLawyers.com

David Tybor, Esq., is directed to serve a conformed copy of this Order on all interested
parties immediately upon receipt hereof and to file a certificate of service.




                                                2
